Exhibit 10.10

IMS Health Incorporated


$1,050,000,000 5.000% Senior Notes due 2026

€625,000,000 3.500% Senior Notes due 2024

 

 

Purchase Agreement

September 14, 2016

Goldman, Sachs & Co.

As representative of the several Purchasers

named in Schedule II hereto,

 

c/o Goldman, Sachs & Co.
200 West Street

New York, New York 10282-2198

 

Ladies and Gentlemen:

IMS Health Incorporated, a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated in this Purchase Agreement (this
“Agreement”), to issue and sell to (i) the Purchasers named as Dollar Note
Purchasers in Schedule II hereto (the “Dollar Note Purchasers”) an aggregate of
$1,050,000,000 principal amount of 5.000% Senior Notes due 2026 (the “Dollar
Notes”) and (ii) the Purchasers named as Euro Note Purchasers in Schedule II
hereto (the “Euro Note Purchasers” and, together with the Dollar Note
Purchasers, the “Purchasers”) an aggregate of €625,000,000 principal amount of
3.500% Senior Notes due 2024 (the “Euro Notes” and, together with the Dollar
Notes, the “Securities”).  The Securities will be issued by the Company pursuant
to the Indenture (as defined herein), among the Company, the Guarantors (as
defined herein) and U.S. Bank National Association, as trustee (the
“Trustee”).  Goldman, Sachs & Co. is acting as representative
(the “Representative”) in connection with the offering and sale of the
Securities.  The term “Representative” shall mean either the singular or plural
as the context requires.

The Securities will be guaranteed (the “Closing Guarantees”) on a senior
unsecured basis by each of the Company’s U.S. subsidiaries that guarantees the
Company’s obligations under the senior secured credit facilities (the “Credit
Facilities”) described in the Offering Circular (as defined below) and set forth
on Schedule V hereto (collectively, the “Closing Guarantors” and, each
individually, a “Closing Guarantor”).  On the Closing Date (as defined herein),
each of the Company, the Closing Guarantors and the Trustee will enter into an
indenture (the “Initial Indenture”), and on the Merger Date (as defined herein),
each of the entities listed on Schedule VI hereto (the “Post-Closing Guarantors”
and, together with the Closing Guarantors, the “Guarantors”), substantially
concurrently with the provision by such entities of a guarantee in respect of
the obligations of the obligors under the Credit Facilities, will, following the
consummation of the Merger (as defined below), by execution of a supplemental
indenture (the “Supplemental Indenture” and, together with the Initial
Indenture, the “Indenture”) to the Initial Indenture, jointly and severally
guarantee (collectively, the “Post-Closing Guarantees” and, together with the
Closing Guarantees, the “Guarantees”) the Securities as of and from the Merger
Date (as defined below), on a senior unsecured basis as to the payment of
principal and interest thereon. The representations, warranties and agreements
of the Post-Closing Guarantors under this Agreement shall not become effective
until the consummation of the Merger (such date, the “Merger Date”) and the
execution

 

--------------------------------------------------------------------------------

 

by the Post-Closing Guarantors of a joinder agreement to this Agreement,
substantially in the form attached hereto as Exhibit A (the “Joinder
Agreement”), at which time such representations, warranties and agreements shall
become effective according to the terms of the Joinder Agreement and the
Post-Closing Guarantors shall, without any further action by any person, become
a party to this Agreement.

The Securities are being issued in connection with the proposed merger (the
“Merger”) of (i) the Parent (as defined below) with and into Quintiles
Transnational Holdings Inc. a North Carolina corporation (“Quintiles Holdings”),
and (ii) Quintiles Transnational Corp., a North Carolina corporation (and,
together with Quintiles Holdings, “Quintiles”) with and into the Company, in
each case, pursuant to the terms of that certain Agreement and Plan of Merger,
dated as of May 3, 2016 (the “Merger Agreement”), by and between IMS Health
Holdings, Inc. and Quintiles Holdings. For the avoidance of doubt, the
performance of the parties’ obligations hereunder is not conditioned on the
consummation of the Merger.

 

1.

The Company and the Closing Guarantors jointly and severally represent and
warrant to (it being understood that, for the purposes of the representations
and warranties set forth below, references to subsidiaries or affiliates of the
Company or Guarantors shall not include Quintiles or the Post-Closing
Guarantors, provided, that, upon execution of the applicable Joinder Agreement,
the Post-Closing Guarantors shall be deemed subsidiaries and affiliates of the
Company and the Closing Guarantors and shall make the following representations,
warranties and agreements pursuant to Section 1 of the Joinder Agreement), and
agree with, each of the Purchasers that:

 

(a)

A preliminary offering memorandum, dated September 12, 2016 (the “Preliminary
Offering Circular”), and a final offering memorandum, dated September 14, 2016
(the “Offering Circular”), have been prepared in connection with the offering of
the Securities.  The Preliminary Offering Circular, as amended and supplemented
immediately prior to the Applicable Time (as defined in Section 1(b)), is
hereinafter referred to as the “Pricing Circular”.  Any reference to the
Preliminary Offering Circular, the Pricing Circular or the Offering Circular
shall be deemed to refer to and include all documents filed with the United
States Securities and Exchange Commission (the “Commission”) pursuant to Section
13(a), 13(c) or 15(d) of the United States Securities Exchange Act of 1934 (as
amended, the “Exchange Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder) by the Parent or
Quintiles, on or prior to the date of such memorandum and incorporated by
reference therein and any reference to the Preliminary Offering Circular, the
Pricing Circular or the Offering Circular, as the case may be, as amended or
supplemented, as of any specified date, shall be deemed to include (i) any
documents filed with the Commission pursuant to Section 13(a), 13(c) or 15(d) of
the Exchange Act by the Parent or Quintiles after the date of the Preliminary
Offering Circular or the Offering Circular, as the case may be, and prior to
such specified date and incorporated by reference therein and (ii) any
Additional Issuer Information (as defined below) furnished by the Company prior
to the completion of the distribution of the Securities; and all documents filed
under the Exchange Act and so deemed to be included in the Preliminary Offering
Circular, the Pricing Circular or the Offering Circular, as the case may be, or
any amendment or supplement thereto are hereinafter called the “Exchange Act
Reports” (provided that where only sections of such documents are specifically
incorporated by reference, only such sections shall be considered to be part of
the “Exchange Act Reports”).  The Exchange Act Reports filed by the Parent, when
they were or are filed with the Commission,

2

--------------------------------------------------------------------------------

 

 

conformed or will conform in all material respects to the applicable
requirements of the Exchange Act and the applicable rules and regulations of the
Commission thereunder, and the Exchange Act Reports filed by the Parent and, to
the actual knowledge of the Company and the Guarantors, Quintiles did not and
will not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and no such
documents were filed with the Commission between the Commission’s close of
business on the business day immediately prior to the date of this Agreement and
prior to the execution of this Agreement, except as set forth on Schedule I(a)
hereof.   As used herein, “Additional Issuer Information” means information to
holders of Securities and prospective purchasers of securities satisfying the
requirements of subsection (d)(4)(i) of Rule 144A under the United States
Securities Act of 1933, as amended (the “Securities Act”).  The Preliminary
Offering Circular or the Offering Circular and any amendments or supplements
thereto did not and will not, as of their respective dates and as of the Closing
Date, in the case of the Offering Circular, contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that this representation and warranty
shall not apply to any statements or omissions made in reliance upon and in
conformity with information furnished in writing to the Company by a Purchaser
through the Representative expressly for use therein;

 

(b)

For the purposes of this Agreement, the “Applicable Time” is 9:50 a.m. (Eastern
time) on September 14, 2016; the Pricing Circular as supplemented by the
information set forth in Schedule III hereto, taken together (collectively, the
“Pricing Disclosure Package”) as of the Applicable Time, did not, and as of the
Closing Date, will not, include any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading; and
each Company Supplemental Disclosure Document (as defined in Section 6(a)(i))
listed on Schedule I(b) hereto and each Permitted General Solicitation Material
(as defined in Section 6(a)(i)) and listed on Schedule I(d) hereto) does not
conflict with the information contained in the Pricing Circular or the Offering
Circular and each such Company Supplemental Disclosure Document and Permitted
General Solicitation Material, as supplemented by and taken together with the
Pricing Disclosure Package as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to statements or omissions made in a
Company Supplemental Disclosure Document or Permitted General Solicitation
Material in reliance upon and in conformity with information furnished in
writing to the Company and/or any of the Guarantors by a Purchaser through the
Representative expressly for use therein;

 

(c)

The Company and its subsidiaries, taken as a whole, have not sustained since the
date of the latest audited financial statements included in the Pricing
Disclosure Package (or, in the case of Quintiles and its subsidiaries, to the
actual knowledge of the Company and the Guarantors, December 31, 2015) any
material loss or

3

--------------------------------------------------------------------------------

 

 

interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the Pricing Disclosure Package; and, since the respective dates
as of which information is given in the Pricing Disclosure Package, there has
not been any change in the long‑term debt of the Company and its subsidiaries,
taken as a whole (or, to the actual knowledge of the Company and the Guarantors,
Quintiles and its subsidiaries, taken as a whole), or any material adverse
change, or any development that would reasonably be expected to result in a
material adverse change, in the financial condition or in the business or
operations of the Company and its subsidiaries, taken as a whole (or, to the
actual knowledge of the Company and the Guarantors, Quintiles and its
subsidiaries, taken as a whole) (any such change, a “Material Adverse Effect”),
other than as set forth or contemplated in the Pricing Disclosure Package;

 

(d)

The Company and its subsidiaries have valid title in fee simple to all real
property and good and marketable title to all personal property owned by them,
in each case free and clear of all liens, encumbrances and defects except (i)
such as are described in the Pricing Disclosure Package or such as do not affect
the value of such property and do not interfere with the use made or proposed to
be made of such property by the Company and its subsidiaries or would not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect, and (ii) liens permitted by the Indenture; and any real property
and buildings held under lease by the Company and its subsidiaries are held by
them under valid, subsisting and enforceable leases (subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity), and to limitations
of public policy (collectively, the “Enforceability Limitations”)), with such
exceptions as do not materially interfere with the use made or proposed to be
made of such property by the Company and its subsidiaries and would not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect;

 

(e)

Each of the Company and the Guarantors has been duly incorporated or formed and
is validly existing as a corporation or other entity in good standing under the
laws of the jurisdiction of its incorporation or formation, with power and
authority (corporate and other) to own its properties and conduct its business
as described in the Pricing Disclosure Package and the Offering Circular, and
has been duly qualified as a foreign corporation or other entity for the
transaction of business and is in good standing under the laws of each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to be so qualified would not, individually or in
the aggregate, have a Material Adverse Effect;

 

(f)

The Company has an authorized capitalization as set forth in the Pricing
Disclosure Package and the Offering Circular, and all of the issued shares of
capital stock of the Company have been duly and validly authorized and issued
and are fully paid and non‑assessable; and all of the issued shares of capital
stock

4

--------------------------------------------------------------------------------

 

 

of each subsidiary of the Company have been duly and validly authorized and
issued, are fully paid and non‑assessable and are owned directly or indirectly
by the Company, free and clear of all liens, encumbrances, equities or claims
(other than as set forth in the Pricing Disclosure Package and the Offering
Circular).  Other than as set forth in the Pricing Disclosure Package, there is
no existing option, warrant, call, right, commitment or other agreement to which
the Company or any of the Guarantors is a party requiring, and there is no
membership interest or other equity interests of the Company or any of the
Guarantors outstanding which upon conversion or exchange would require, the
issuance by the Company or any of the Guarantors of any additional membership
interests or other equity interests of the Company or any of the Guarantors or
other securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other equity interests of
the Company or any of the Guarantors, except as would not, individually or in
the aggregate, have a Material Adverse Effect;

 

(g)

The Securities have been duly authorized by the Company and, when issued and
delivered pursuant to this Agreement and the Indenture and assuming due
authentication by the Trustee, will have been duly executed, issued and
delivered and will constitute valid and legally binding obligations of the
Company, enforceable against the Company and entitled to the benefits provided
by the Indenture, which will be substantially in the form previously delivered
to the Representative; the Indenture has been duly authorized and, when executed
and delivered by the Company, the Closing Guarantors and the Trustee, the
Indenture will constitute a valid and legally binding obligation of each of the
Company and the Closing Guarantors, enforceable against each of the Company and
the Closing Guarantors in accordance with its terms, subject to the
Enforceability Limitations; on the Merger Date, the Supplemental Indenture will
have been duly authorized by the Post-Closing Guarantors and will be duly
executed and delivered by the Post-Closing Guarantors, and, when duly executed
and delivered in accordance with its terms by each of the parties thereto, the
Indenture, as supplemented by the Supplemental Indenture, will constitute a
valid and legally binding obligation of the Post-Closing Guarantors, enforceable
against such Post-Closing Guarantors in accordance with its terms, subject to
the Enforceability Limitations; the Securities and the Indenture (including the
Guarantees) will conform in all material respects to the descriptions thereof in
the Pricing Disclosure Package and the Offering Circular and will be in
substantially the form previously delivered to the Representative; the Closing
Guarantees have been duly authorized by each of the Closing Guarantors and, when
the Securities have been duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be valid and
legally binding obligations of each of the Closing Guarantors, enforceable
against each of the Closing Guarantors in accordance with their respective terms
and entitled to the benefits of the Indenture, subject to the Enforceability
Limitations.  On the Merger Date and prior to the execution of the Supplemental
Indenture by each Post-Closing Guarantor, the Post-Closing Guarantee of each
Post Closing Guarantor will have been duly authorized by each Post-Closing
Guarantor and, upon execution of the Supplemental Indenture on the Merger Date
by each Post-Closing Guarantor, the Post-Closing Guarantee of each Post-Closing
Guarantor will be the valid and legally binding obligation of the Post-Closing
Guarantors, in each case, enforceable against each Post-Closing Guarantor in
accordance with

5

--------------------------------------------------------------------------------

 

 

its terms and entitled to the benefits of the Indenture, subject to the
Enforceability Limitations.

 

(h)

Each of the Company and the Guarantors has all requisite corporate, limited
liability company or other requisite, as applicable, power to execute, deliver
and perform its obligations under this Agreement.  This Agreement has been duly
authorized, executed and delivered by the Company and each Closing
Guarantor.  On the Merger Date, the Joinder Agreement will have been duly
authorized, executed and delivered by each Post-Closing Guarantor.

 

(i)

None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Securities) will
violate or result in a violation of Section 7 of the Exchange Act or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U, and X of the Board of Governors of the Federal Reserve System;

 

(j)

Prior to the date hereof, none of the Company, any of its subsidiaries or any of
their respective affiliates has taken any action which is designed to or which
has constituted or which might have been reasonably expected to cause or result
in stabilization or manipulation of the price of any security of the Company or
any of its subsidiaries in connection with the offering of the Securities;

 

(k)

Assuming the accuracy of the representations and warranties of the Purchasers
contained herein and the compliance by the Purchasers with their agreements
contained herein, the issue and sale of the Securities and the compliance by the
Company and each Guarantor with all of the provisions of the Securities, the
Guarantees, the Indenture and this Agreement and the performance of their
respective obligations hereunder and thereunder and the application of the
proceeds from the sale of the Securities as described under “Use of Proceeds” in
the Pricing Disclosure Package and the Offering Circular will not (i) conflict
with, result in a breach or violation of, or require the approval of
stockholders, members or partners or any approval or consent of any persons
under, any of the terms or provisions of, or constitute a default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in, any indenture, mortgage, deed of trust, loan agreement,
contract, undertaking or other agreement or instrument to which the Company or
any of the Guarantors is a party or by which the Company or any of the
Guarantors is bound or to which any of the property or assets of the Company or
any of the Guarantors is subject, (ii) result in any violation of the terms or
provisions of the Certificate of Incorporation or By‑laws or other
organizational document of the Company or any of the Guarantors, (iii) result in
any violation of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of the
Guarantors or any of their respective properties or (iv) result in or require
the creation or imposition of any lien upon any of the properties or assets of
the Company or any of the Guarantors, except, in the case of clauses (i), (iii)
or (iv) above, as would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect or to materially adversely affect the
consummation of the transactions contemplated hereby; and no consent, approval,
authorization, order, registration or qualification of or with any such court or
governmental agency or body is required for the issue and sale of the Securities
or the performance by the Company and each Guarantor of their

6

--------------------------------------------------------------------------------

 

 

respective obligations under this Agreement or the Indenture, except for
consents, approvals, authorizations, registrations or qualifications as may be
required under state securities or Blue Sky laws in connection with the purchase
and distribution of the Securities by the Purchasers;

 

(l)

None of the Company or any of the Guarantors is (i) in violation of its
Certificate of Incorporation or By-laws or other organizational document or (ii)
in default in the performance or observance of any material obligation, covenant
or condition contained in any indenture, mortgage, deed of trust, loan
agreement, contract, undertaking or other agreement or instrument to which it is
a party or by which it or any of its properties may be bound, except in the case
of clause (ii) above for any such default that would not reasonably be expected
to have a Material Adverse Effect;

 

(m)

The statements set forth in the Pricing Disclosure Package and the Offering
Circular under the caption “Description of the Notes”, insofar as they purport
to constitute a summary of the terms of the Securities, under the caption
“Description of Certain Other Indebtedness,” insofar as they purport to
constitute a summary of the terms of the documents referred to therein and under
the caption “Certain United States Federal Income Tax Consequences”, insofar as
they purport to describe the provisions of the laws and documents referred to
therein, are accurate and fair in all material respects;

 

(n)

Other than as set forth in the Pricing Disclosure Package and the Offering
Circular, there are no legal or governmental proceedings pending to which the
Company or any of its subsidiaries is a party or of which any property of the
Company or any of its subsidiaries is the subject which, if determined adversely
to any such entity, would individually or in the aggregate reasonably be
expected to have a Material Adverse Effect or to materially adversely affect the
consummation of the transactions contemplated hereby; and, to the Company’s and
the Guarantors’ knowledge, other than as set forth in the Pricing Disclosure
Package, no such proceedings are threatened by governmental authorities or
threatened by others;

 

(o)

When the Securities are issued and delivered pursuant to this Agreement and the
Indenture, the Securities will not be of the same class (within the meaning of
Rule 144A under the Securities Act) as securities which are listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated inter-dealer quotation system;

 

(p)

As of the date of this Agreement and prior to the Merger, IMS Health Holdings,
Inc., the indirect parent of the Company (the “Parent”), is subject to Section
13 or 15(d) of the Exchange Act;

 

(q)

None of the Company or any of its subsidiaries is, and after giving effect to
the offering and sale of the Securities and the application of the proceeds
thereof, will be required to be registered as an “investment company”, as such
term is defined in the United States Investment Company Act of 1940, as amended
(the “Investment Company Act”);

7

--------------------------------------------------------------------------------

 

 

(r)

None of the Company or any person acting on its behalf (other than the
Purchasers or any of their affiliates, as to whom the Company and the Guarantors
make no representation) has offered or sold the Securities by means of any
general solicitation or general advertising within the meaning of Rule 502(c)
under the Securities Act (other than by means of a Permitted General
Solicitation, as defined below) or, with respect to Securities sold outside the
United States to non-U.S. persons (as defined in Rule 902 under the Securities
Act), by means of any directed selling efforts within the meaning of Rule 902
under the Securities Act and each of the Company, any affiliate of the Company
and any person acting on its or their behalf has complied with and will
implement the “offering restriction” within the meaning of such Rule 902;

 

(s)

Within the preceding six months, none of the Company, any of its subsidiaries or
any other person acting on its behalf (other than the Purchasers or any of their
affiliates, as to whom the Company and the Guarantors make no representation)
has offered or sold to any person any Securities, or any securities of the same
or a similar class as the Securities, other than Securities offered or sold to
the Purchasers hereunder.  The Company will take reasonable precautions designed
to insure that any offer or sale, direct or indirect, in the United States or to
any U.S. person (as defined in Rule 902 under the Securities Act) of any
Securities or any substantially similar security issued by the Company or any of
its subsidiaries, within six months subsequent to the date on which the
distribution of the Securities has been completed (as notified to the Company by
the Representative), is made under restrictions and other circumstances
reasonably designed not to affect the status of the offer and sale of the
Securities in the United States and to U.S. persons contemplated by this
Agreement as transactions exempt from the registration provisions of the
Securities Act;

 

(t)

Each of the Parent and, to the actual knowledge of the Company and the
Guarantors, Quintiles maintains on behalf of itself and its subsidiaries
disclosure controls and procedures (as such term is defined in Rule 13a-15(e) of
the Exchange Act) that comply with the requirements of the Exchange Act; such
disclosure controls and procedures have been designed to ensure that material
information relating to the Parent, Quintiles and their respective subsidiaries
is made known to the Parent’s or Quintiles’ management, as the case may be, by
others within those entities; and such disclosure controls and procedures are
effective;

 

(u)

Each of the Company and its subsidiaries and, to the actual knowledge of the
Company and the Guarantors, Quintiles and its subsidiaries (i) makes and keeps
accurate books and records and (ii) maintains internal accounting controls that
provide reasonable assurance that (A) transactions are executed in accordance
with management’s authorization, (B) transactions are recorded as necessary to
permit preparation of its financial statements and to maintain accountability
for its assets, (C) access to its assets is permitted only in accordance with
management’s authorization (D) the reported accountability for its assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any difference and (E) any interactive data in eXtensible
Business Reporting Language prepared by the Company or Quintiles, as the case
may be, and included or incorporated by reference in the Pricing Disclosure
Package or the Offering Circular fairly presents the information called for in
all

8

--------------------------------------------------------------------------------

 

 

material respects and is prepared in accordance with the Commission’s rules and
guidelines applicable thereto; each of the Parent and, to the actual knowledge
of the Company and the Guarantors, Quintiles maintains on behalf of itself and
its subsidiaries a system of internal control over financial reporting (as such
term is defined in Rule 13a-15(f) of the Exchange Act) that complies in all
material respects with the requirements of the Exchange Act and has been
designed by the Parent’s or Quintiles’ principal executive officer and principal
financial officer, as the case may be, or under their supervision, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles.  The Parent’s and, to the actual
knowledge of the Company and the Guarantors, Quintiles’ internal control over
financial reporting is effective, and the Parent is not aware of any material
weaknesses in its or, to the actual knowledge of the Company and the Guarantors,
Quintiles’ internal control over financial reporting; 

 

(v)

Since the date of the latest audited financial statements included in the
Pricing Circular, there has been no change in the Parent’s or, to the actual
knowledge of the Company and the Guarantors, Quintiles’ internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Parent’s or Quintiles’, as the case may be, internal
control over financial reporting;

 

(w)

The consolidated financial statements and the related notes thereto of the
Parent  and its subsidiaries  included or incorporated by reference in each of
the Pricing Circular and the Offering Circular were prepared in conformity with
United States generally accepted accounting principles in effect as of the date
of determination thereof (“GAAP”) and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Parent and its
subsidiaries as at the respective dates thereof and the results of operations
and cash flows, on a consolidated basis, of the Parent and its subsidiaries for
each of the periods then ended, subject, in the case of any such unaudited
interim financial statements, to changes resulting from audit and normal
year-end adjustments; and the other financial information regarding the Parent
and its subsidiaries included in each of the Pricing Circular and the Offering
Circular has been derived from the accounting records of the Parent and its
subsidiaries and presents fairly the information shown thereby as of the dates
indicated;

 

(x)

To the actual knowledge of the Company and the Guarantors, the consolidated
financial statements and the related notes thereto of Quintiles and its
subsidiaries included or incorporated by reference in each of the Pricing
Circular and the Offering Circular were prepared in conformity with GAAP and
fairly present, in all material respects, the financial position, on a
consolidated basis, of Quintiles and its subsidiaries as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of Quintiles and its subsidiaries for each of the periods then ended, subject,
in the case of any such unaudited interim financial statements, to changes
resulting from audit and normal year-end adjustments; and the other financial
information regarding Quintiles and its subsidiaries included in each of the
Pricing Circular and the Offering Circular has been derived from the accounting
records of Quintiles and its subsidiaries and presents fairly the information
shown thereby as of the dates indicated;

9

--------------------------------------------------------------------------------

 

 

(y)

The pro forma financial statements included in the Pricing Circular and the
Offering Circular include assumptions that provide a reasonable basis for
presenting the significant effects directly attributable to the transactions and
events described therein, the related pro forma adjustments used in the
preparation thereof give appropriate effect to those assumptions, and the pro
forma adjustments reflect the proper application of those adjustments to the
historical financial statement amounts in the pro forma financial statements
included in the Pricing Circular and the Offering Circular.  The pro forma
financial statements included in the Pricing Circular and the Offering Circular
have been prepared in all material respects in accordance with the Commission’s
rules and guidance with respect to pro forma financial information.  The pro
forma financial statements included in the Pricing Circular and the Offering
Circular comply in all material respects as to form with the applicable
accounting requirements of Rule 11-02 of Regulation S‑X under the Securities Act
and the pro forma adjustments have been properly applied to the historical
amounts in the compilation of those statements.

 

(z)

PricewaterhouseCoopers LLP, which has audited certain financial statements of
Quintiles and the Parent and their respective subsidiaries is an independent
registered public accounting firm as required by the Exchange Act and the rules
and regulations of the Commission thereunder;

 

(aa)

The Company and its subsidiaries possess all licenses, permits, certificates,
consents, orders, approvals and other authorizations from, and have made all
declarations and filings with, all federal, state and other governmental
authorities, presently required or necessary to own or lease, as the case may
be, and to operate their respective properties and to carry on their respective
businesses as set forth in the Pricing Disclosure Package (“Permits”), except
where the failure to possess, make or obtain such Permits (by possession,
declaration or filing) would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect;

 

(bb)

Each of the Company and its subsidiaries and their respective operations and
properties are in material compliance with applicable Environmental Laws (as
defined below), except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  There is no claim
pending or, to the knowledge of the Company and the Guarantors, threatened under
any Environmental Law (as defined below) against the Company or its
subsidiaries, nor are the Company or its subsidiaries subject to any outstanding
written order, consent decree or settlement agreement with any person relating
to any Environmental Law, nor are there any past or present actions, conditions
or occurrences that would reasonably be expected to result in a violation of or
liability under any Environmental Law,  except, in each case, as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The term “Environmental Law” means any federal, state, local or
foreign law, regulation, ordinance, order, judgment decree, permit or rule
(including rule of common law) now in effect governing pollution or protection
of the environment, or actual or alleged exposure to Hazardous Materials (as
defined below). The term “Hazardous Materials” means any substance, material,
chemical, compound, constituent, pollutant, contaminant or waste in any form,
including asbestos or asbestos containing material, bio-hazardous material,
toxic

10

--------------------------------------------------------------------------------

 

 

mold and radioactive materials, regulated or which can give rise to liability
under any Environmental Law;

 

(cc)

There is no strike or labor dispute, slowdown or work stoppage with the
employees of the Company or any of its subsidiaries which is pending or, to the
knowledge of the Company and the Guarantors, threatened, except as would not
reasonably be expected to have a Material Adverse Effect;

 

(dd)

Each of the Company and its subsidiaries carries insurance (including
self-insurance, if any) in such amounts and covering such risks as in its
reasonable determination is adequate for the conduct of its business and the
value of its properties, except where the failure to carry such insurance would
not reasonably be expected to have a Material Adverse Effect;

 

(ee)

Neither the Company nor any of its subsidiaries has incurred any liability for
any prohibited transaction or accumulated funding deficiency or any complete or
partial withdrawal liability with respect to any pension, profit sharing or
other plan which is subject to the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), to which the Company or any of its subsidiaries
makes or ever has made a contribution and in which any employee of the Company
or any such subsidiary is or has ever been a participant, which would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  With respect to such plans, each of the Company and its
subsidiaries is in compliance in all respects with all applicable provisions of
ERISA, except where the failure to so comply would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect;

 

(ff)

Assuming that the representations and warranties of the Purchasers contained in
Section 3 and Annex I are true and correct and that the Purchasers comply with
their agreements contained in Section 3 and Annex I, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Purchasers
or the reoffer and resale by the Purchasers in the manner contemplated by this
Agreement and the Pricing Disclosure Package to register the Securities under
the Securities Act or to qualify the Indenture in respect of the Securities
under the United States Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”);

 

(gg)

The Company and each of its subsidiaries owns, or has the legal right to use,
all United States and foreign patents, patent applications, trademarks,
trademark applications, trade names, copyrights, technology, know-how and
processes necessary for each of them to conduct its business as currently
conducted (the “Intellectual Property”), except for those the failure to own or
have such legal right to use would not be reasonably expected to have a Material
Adverse Effect or as disclosed in the Pricing Disclosure Package.  No claim has
been asserted and is pending by any person challenging or questioning the use of
any such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does the Company know of any such claim, and, to the
knowledge of the Company and the Guarantors, the use of such Intellectual
Property by the Company and its subsidiaries does not infringe on the rights of
any person, except for such claims and infringements which, in the aggregate,
would not be

11

--------------------------------------------------------------------------------

 

 

reasonably expected to have a Material Adverse Effect or as disclosed in the
Pricing Disclosure Package;

 

(hh)

The Company and, to the knowledge of the Company and the Guarantors, each of its
subsidiaries has timely filed or caused to be timely filed all United States
federal and material foreign income tax returns and all other material state,
local and other tax returns and reports of the Company and its subsidiaries, as
applicable, which are required to be filed and has paid (a) all taxes shown to
be due and payable on such returns and (b) all taxes shown to be due and payable
in any assessments of which it has received notice made against it or any of its
property and all other material taxes, fees or other charges imposed on it or
any of its property by any governmental authority (other than taxes, fees or
other charges the amount or validity of which are currently being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Company or its subsidiaries, as the case may be).  No tax lien has been filed,
and no claim is being asserted, with respect to any such tax, fee or other
charge, except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect;

 

(ii)

Each of the Company and its subsidiaries is in compliance with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all governmental authorities, in respect of the conduct of its business and the
ownership of its property, except such non-compliance that, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect;

 

(jj)

None of the Company or any of its subsidiaries nor, to the knowledge of the
Company and the Guarantors, any director, officer, agent, employee, affiliate or
other person associated with or acting on behalf of the Company or any of its
subsidiaries nor, to the actual knowledge of the Company and the Guarantors,
Quintiles or any of its subsidiaries has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977 or the Bribery Act of 2010 of the United Kingdom or any other
applicable anti-corruption or anti-bribery laws; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment;

 

(kk)

To the extent applicable, each of the Company and its subsidiaries and, to the
actual knowledge of the Company and the Guarantors, Quintiles and its
subsidiaries, is in compliance, in all material respects, with (1) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (2) the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “USA Patriot Act”);

 

(ll)

The operations of the Company and its subsidiaries and, to the actual knowledge
of the Company and the Guarantors, the operations of Quintiles and its
subsidiaries are and have been conducted at all times in compliance with

12

--------------------------------------------------------------------------------

 

 

applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the applicable money
laundering statutes of all jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency having jurisdiction over the
Company or any of its subsidiaries, or, with respect to Quintiles, to the actual
knowledge of the Company and the Guarantors, Quintiles or any its subsidiaries
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any of its subsidiaries or, to the actual
knowledge of the Company and the Guarantors, Quintiles or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company and the Guarantors, threatened;

 

(mm)

None of the Company, any of its subsidiaries or, to the knowledge of the Company
and the Guarantors, any director, officer, agent, employee or affiliate of the
Company or any of its subsidiaries nor, to the actual knowledge of the Company
and the Guarantors, Quintiles or any of its subsidiaries is currently the
subject or the target of any sanctions administered or enforced by the U.S.
Government, including, without limitation, the Office of Foreign Assets Control
of the U.S. Department of the Treasury (“OFAC”) or other relevant sanctions
authority, including, without limitation, the United Nations Security Council,
the European Union and Her Majesty’s Treasury (collectively, “Sanctions”); and
the Company will not directly or indirectly use the proceeds of the offering of
the Securities hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity (i)
to fund any activities of or business with any person, or in any country or
territory, that, at the time of such funding, is the subject of Sanctions or
(ii) in any other manner that will result in a violation by any person
(including any person participating in the transaction, whether as underwriter,
advisor, investor or otherwise) of Sanctions;

 

(nn)

On and immediately after the Time of Delivery (as defined below) and the Merger
Date, the Company (after giving effect to the issuance of the Securities and the
other transactions related thereto as described in each of the Pricing
Disclosure Package and the Offering Circular) will be Solvent.  As used in this
paragraph, the term “Solvent” means, as of the date of determination, (i) the
present fair salable value of the property (including goodwill and other
intangibles) of the Company and its subsidiaries (on a consolidated basis), is
greater than the total amount of liabilities, including contingent liabilities,
of the Company and its subsidiaries (on a consolidated basis), (ii) the present
fair salable value of the assets (including goodwill and other intangibles) of
the Company and its subsidiaries (on a consolidated basis), is not less than the
amount that will be required to pay the probable liability of the Company and
its subsidiaries (on a consolidated basis) on their debts as they become
absolute and matured, (iii) the Company and its subsidiaries have not incurred
and do not intend to incur, or believe that they will incur, debts or
liabilities beyond the ability of the Company and its subsidiaries (on a
consolidated basis) to pay such debts and liabilities as they mature and (iv)
the Company and its subsidiaries (on a consolidated basis) do not have
unreasonably small capital in relation to its business at the Time of Delivery
or with respect to any transaction about to be

13

--------------------------------------------------------------------------------

 

 

undertaken.  For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability;

 

(oo)

No stamp duties or other issuance or transfer taxes or duties or other similar
fees or charges are required to be paid by the Purchasers in the United States
or any political subdivision or any authority or agency therein or thereof
having power to tax, or of any other jurisdiction in which the Company or any
Guarantor is otherwise resident for tax purposes or any jurisdiction from which
a payment is made by or on behalf of the Issuer in connection with (i) the
execution and delivery of this Agreement and the Indenture to be delivered
pursuant to Section 8 hereof or (ii) the issuance or sale by the Company of the
Securities;

 

(pp)

None of the Company or any of its subsidiaries has distributed or, prior to the
Time of Delivery, will distribute any material referring to the offering and
sale of the Securities other than the Preliminary Offering Circular, the
Offering Circular or any other materials, if any, permitted by the Securities
Act and the U.K. Financial Services and Markets Act of 2000 (the “FSMA”) (or
regulations or legislation promulgated pursuant to the Securities Act or the
FSMA) or required to be distributed by the NYSE or the Irish Stock Exchange; and

 

(qq)

Neither the Company nor any of its subsidiaries (i) have taken, directly or
indirectly, any action (other than the appointment of Goldman, Sachs & Co. as
stabilization manager in connection with the offering of the Securities)
designed to or that could reasonably be expected to cause or result in any
stabilization or manipulation of the price of the Securities in violation of
applicable law or (ii) have issued any press or other public announcement
referring to the proposed offering of the Securities that does not adequately
disclose the fact that stabilizing action may take place with respect to the
Securities.

 

2.

Subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to each of the Purchasers, and each of the Purchasers agrees,
severally and not jointly, to purchase from the Company, (i) at a purchase price
of 98.5% of the principal amount thereof, the principal amount of Dollar Notes
set forth opposite the name of such Purchaser in Schedule II hereto and (ii) at
a purchase price of 98.857% of the principal amount thereof, the principal
amount of Euro Notes set forth opposite the name of such Purchaser in Schedule
II hereto, in each case, plus accrued interest, if any, from September 28, 2016,
to the Time of Delivery hereunder.

 

3.

Upon the authorization by the Representative of the release of the Securities,
each Purchaser agrees to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and the Offering Circular, and each
Purchaser, acting severally and not jointly, hereby represents and warrants to,
and agrees with the Company and each Guarantor that:

 

(a)

It will offer and sell the Securities only to (i) persons who it reasonably
believes are “qualified institutional buyers” (“QIBs”) within the meaning of
Rule 144A under the Securities Act in transactions meeting the requirements of
such Rule 144A, or (ii) upon the terms and conditions set forth in Annex I to
this Agreement;

14

--------------------------------------------------------------------------------

 

 

(b)

It is an “accredited investor” within the meaning of Regulation D under the
Securities Act; and

 

(c)

It will not offer or sell Securities by any form of general solicitation or
general advertising, including but not limited to the methods described in Rule
502(c) under the Securities Act, other than a Permitted General Solicitation.

 

4.

(a)The Securities to be purchased by the Purchasers hereunder will be
represented by one or more definitive global Securities in book-entry form
which, in the case of the Dollar Notes, will be deposited by or on behalf of the
Company with The Depository Trust Company (“DTC”) or its designated custodian,
and, in the case of the Euro Notes, will be deposited by or on behalf of a
common depositary for Euroclear Bank S.A./N.V., as operator of the Euroclear
System (“Euroclear”) and Clearstream Banking, société anonyme (“Clearstream”),
or their nominees.  The Company will deliver the Securities to the
Representative, for the account of each Purchaser, against payment by or on
behalf of such Purchaser of the purchase price therefor by wire transfer in
(same day) funds, by causing (i) DTC, in the case of the Dollar Notes, to credit
the Dollar Notes to the account of the Representative at DTC, and (ii) Euroclear
and Clearstream, in the case of the Euro Notes, to credit the Euro Notes to the
account of the Representative at Euroclear and Clearstream.  The Company will
cause the certificates representing the Securities to be made available to the
Representative for checking at least twenty-four hours prior to the Time of
Delivery (as defined below) at the office of Cahill Gordon & Reindel llp, 80
Pine Street, New York, New York 10005 (the “Closing Location”).  The time and
date of such delivery and payment shall be 9:00 a.m., New York City time, on
September 28, 2016, or such other time and date as the Representative and the
Company may agree upon in writing.  Such date is herein called the “Closing
Date”.  Such time and date are herein called the “Time of Delivery”.

(b)The documents to be delivered at the Time of Delivery by or on behalf of the
parties hereto pursuant to Section 8 hereof, including the cross-receipt for the
Securities and any additional documents requested by the Purchasers pursuant to
Section 8(n) hereof, will be delivered at such time and date at the Closing
Location, and the Securities will be delivered at DTC, Euroclear and
Clearstream, as applicable, or their designated custodians, all at the Time of
Delivery.  A meeting will be held at the Closing Location on the Business Day
next preceding the Time of Delivery, at which meeting the final drafts of the
documents to be delivered pursuant to the preceding sentence will be available
for review by the parties hereto.  For the purposes of this Section 4, “Business
Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday which is
not a day on which banking institutions in New York are generally authorized or
obligated by law or executive order to close.

 

5.

The Company and the Guarantors jointly and severally agree with each of the
Purchasers:

 

(a)

To prepare the Offering Circular in a form approved by the Representative (such
approval not to be unreasonably withheld, conditioned or delayed); not to make
any amendment or supplement to the Offering Circular which shall be reasonably
disapproved by the Representative promptly after reasonable notice thereof; and
to furnish the Representative with copies thereof;

 

(b)

Promptly from time to time to take such action as the Representative may
reasonably request to qualify the Securities for offering and sale under the

15

--------------------------------------------------------------------------------

 

 

securities laws of such jurisdictions as the Representative may request and to
comply with such laws so as to permit the continuance of sales and dealings
therein in such jurisdictions for as long as may be necessary to complete the
distribution of the Securities; provided that in connection therewith the
Company shall not be required to qualify as a foreign corporation or to file a
general consent to service of process in any jurisdiction or subject itself to
taxation in any such jurisdiction where it is not then subject;

 

(c)

To furnish to the Purchasers written and electronic copies of the Offering
Circular and any amendment or supplement thereto in such quantities as the
Representative may from time to time reasonably request, and if, at any time
prior to the later of (x) the Time of Delivery and (y) the completion of the
placement of the Securities by the Purchasers (which date shall in no event be
later than 180 days after the Time of Delivery), any event shall have occurred
as a result of which any of the Pricing Disclosure Package or the Offering
Circular, in each case, as then amended or supplemented would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made when such Pricing Disclosure Package or the Offering
Circular, in each case, is delivered, not misleading, or, if for any other
reason it shall be necessary or desirable during such same period to amend or
supplement any of the Pricing Disclosure Package or the Offering Circular, as
applicable, to notify the Representative and upon the Representative’s
reasonable request to prepare and furnish without charge to each Purchaser and
to any dealer in securities as many written and electronic copies as the
Representative may from time to time reasonably request of an amended Pricing
Disclosure Package or Offering Circular, as applicable, or a supplement to any
of the Pricing Disclosure Package or the Offering Circular, as applicable, which
will correct such statement or omission or effect such compliance;

 

(d)

During the period beginning from the date hereof and continuing until the date
90 days after the Time of Delivery, not to offer, sell, contract to sell or
otherwise dispose of, except as provided hereunder, any securities of the
Company that are substantially similar to the Securities without the prior
written consent of the Representative;

 

(e)

Not to be or become, at any time prior to the expiration of two years after the
Time of Delivery, an open-end investment company, unit investment trust,
closed-end investment company or face-amount certificate company that is or is
required to be registered under Section 8 of the Investment Company Act;

 

(f)

During the period of one year after the Time of Delivery, the Company will not,
and will not permit any of its “affiliates” (as defined in Rule 144 under the
Securities Act) to, resell any of the Securities which constitute “restricted
securities” under Rule 144 that have been reacquired by any of them (other than
pursuant to a registration statement that has been declared effective under the
Securities Act);

 

(g)

To use the net proceeds received by the Company from the sale of the Securities
pursuant to this Agreement in the manner specified in the Pricing Circular under
the caption “Use of Proceeds”;

16

--------------------------------------------------------------------------------

 

 

(h)

To (i) use commercially reasonable efforts to cause the Euro Notes to be listed
on the official list of the Irish Stock Exchange and the Euro Notes to be
admitted to trading on the Global Exchange Market of the Irish Stock Exchange
and (ii) use commercially reasonable efforts to maintain such listing for as
long as any of the Euro Notes are outstanding. If the Euro Notes cease to be
listed on the Irish Stock Exchange, the Company shall use its commercially
reasonable efforts to promptly list such Securities on a stock exchange
reasonably satisfactory to the Company and the Purchasers; and

 

(i)

The Company will procure that each Post-Closing Guarantor executes a Joinder
Agreement substantially concurrently with the provision by each such
Post-Closing Guarantor of a guarantee in respect of the obligations of the
obligors under the Credit Facilities. Upon execution of a Joinder Agreement by
each Post-Closing Guarantor, the Representatives shall receive from the
applicable Post-Closing Guarantor (A) the Officer’s Certificate described by
Section 8(i) hereof as though such Post-Closing Guarantor were a party to the
Agreement on the date hereof and (B) opinions furnished by Ropes & Gray LLP and
such other local counsel furnishing opinions in connection with the closing of
the Credit Facilities, addressed to the Purchasers and dated the Merger Date,
and in form and substance reasonably satisfactory to the Purchasers.
Substantially concurrently with the execution of a Joinder Agreement by each
Post-Closing Guarantor, the applicable Post-Closing Guarantor shall enter into a
Supplemental Indenture in accordance with the terms thereof.

 

6.

(a)  (i)  The Company and each of the Guarantors jointly and severally represent
and agree that, without the prior consent of the Representatives (such consent
not to be unreasonably withheld, conditioned or delayed), it and its affiliates
and any other person acting on its or their behalf (other than the Purchasers,
as to which no statement is given) (x) have not made and will not make any offer
relating to the Securities that, if the offering of the Securities contemplated
by this Agreement were conducted as a public offering pursuant to a registration
statement filed under the Securities Act with the Commission, would constitute
an “issuer free writing prospectus”, as defined in Rule 433 under the Securities
Act (any such offer is hereinafter referred to as a “Company Supplemental
Disclosure Document”) and (y) have not solicited and will not solicit offers
for, and have not offered or sold and will not offer or sell, the Securities by
means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D other than any such solicitation listed
on Schedule I(d) (each such solicitation, a “Permitted General Solicitation”;
each written general solicitation document listed on Schedule I(d), a “Permitted
General Solicitation Material”);

(ii)     Each Purchaser severally represents and agrees that, without the prior
consent of the Company (such consent not to be unreasonably withheld,
conditioned or delayed), other than one or more term sheets or other customary
Bloomberg communications relating to the Securities containing customary
information and conveyed to purchasers of Securities or any Permitted General
Solicitation Material, it has not made and will not make any offer relating to
the Securities that, if the offering of the Securities contemplated by this
Agreement were conducted as a public offering pursuant to a registration
statement filed under the Securities Act with the Commission, would constitute a
“free writing prospectus”, as defined in Rule 405 under the Securities Act (any
such offer (other than any such term sheets, any Permitted General Solicitation

17

--------------------------------------------------------------------------------

 

Material or other customary Bloomberg communications), is hereinafter referred
to as a “Purchaser Supplemental Disclosure Document”); and

(iii)     Any Company Supplemental Disclosure Document, Purchaser Supplemental
Disclosure Document or Permitted General Solicitation Material, the use of which
has been consented to by the Company, each Guarantor and each Purchaser, is
listed on Schedule I hereto.

 

7.

The Company and the Guarantors, jointly and severally, covenant and agree with
each of the Purchasers that the Company and the Guarantors will pay or cause to
be paid the following:  (i) the fees, disbursements and expenses of each of the
Company’s counsel and the Company’s accountants in connection with the issue of
the Securities and all other expenses in connection with the preparation,
printing, reproduction and filing of the Preliminary Offering Circular and the
Offering Circular and any amendments and supplements thereto and the mailing and
delivering of copies thereof to the Purchasers and dealers (which shall, subject
to the last sentence of this Section 7, for the avoidance of doubt, not include
any expenses of the Purchasers or any expenses or fees of the Purchasers’
counsel); (ii) the cost of printing or producing this Agreement, the Initial
Indenture, the Supplemental Indenture, the Joinder Agreement, the Securities,
the Blue Sky Memorandum, closing documents (including any compilations thereof),
Permitted General Solicitation Materials and any other documents in connection
with the offering, purchase, sale and delivery of the Securities (which shall,
subject to the last sentence of this Section 7, for the avoidance of doubt, not
include any expenses of the Purchasers or any expenses or fees of the
Purchasers’ counsel); (iii) all documented expenses in connection with the
qualification of the Securities for offering and sale under state securities
laws as provided in Section 5(b) hereof, including the fees and disbursements of
counsel for the Purchasers in connection with such qualification and in
connection with the Blue Sky and legal investment surveys; (iv) any fees charged
by securities rating services for rating the Securities; (v) the cost of
preparing the Securities; (vi) the fees and expenses of the Trustee and any
agent of the Trustee and the fees and disbursements of counsel for the Trustee
in connection with the Indenture and the Securities; (vii) any cost incurred in
connection with listing the Euro Notes on the Irish Stock Exchange; and (viii)
all other costs and expenses incident to the performance of their obligations
hereunder which are not otherwise specifically provided for in this Section.  It
is understood, however, that, except as provided in this Section, and Sections 9
and 12 hereof, each Purchaser will pay all of its own costs and expenses,
including the fees and disbursements of its counsel, transfer taxes on resale of
any of the Securities by it, and any advertising expenses connected with any
offers it may make.

 

8.

The obligations of the several Purchasers hereunder shall be subject, in the
discretion of the Representatives, to the condition that all representations and
warranties and other statements of the Company and each Guarantor herein are, at
and as of the Time of Delivery, true and correct, the condition that the Company
and each Guarantor shall have performed all of their respective obligations
hereunder theretofore to be performed, and the following additional conditions:

 

(a)

Cahill Gordon & Reindel llp, counsel for the Purchasers, shall have furnished to
the Purchasers such opinion or opinions, dated the Time of Delivery and
addressed to the Purchasers, with respect to the issuance and sale of the
Securities, the Indenture, the Pricing Disclosure Package and the Offering
Circular (as amended or supplemented at the Time of Delivery), as well as such

18

--------------------------------------------------------------------------------

 

 

other related matters as are customary in transactions such as those
contemplated by this Agreement, and such counsel shall have received such papers
and information as they may reasonably request to enable them to pass upon such
matters;

 

(b)

Ropes & Gray LLP, counsel for the Company, shall have furnished to the
Purchasers their written opinion and negative assurance letter, each dated the
Time of Delivery and addressed to the Purchasers, substantially in the form set
forth in Annex II hereto;

 

(c)

On the date of the Pricing Circular and also at the Time of Delivery,

 

(i)

PricewaterhouseCoopers, LLP, as auditor with respect to the Parent, shall have
furnished to the Purchasers a letter or letters, dated the respective dates of
delivery thereof and each addressed to the Purchasers, in form and substance
satisfactory to the Purchasers, substantially to the effect set forth in Annex
III hereto; and

 

(ii)

PricewaterhouseCoopers, LLP, as auditor with respect to Quintiles, shall have
furnished to the Purchasers a letter or letters, dated the respective dates of
delivery thereof and each addressed to the Purchasers, in form and substance
satisfactory to the Purchasers, substantially to the effect set forth in Annex
IV hereto; and

 

(d)

(i) Neither the Company nor any of its subsidiaries shall have sustained since
the date of the latest audited financial statements included in the Pricing
Disclosure Package any material loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute or court or governmental action, order or decree,
otherwise than as set forth or contemplated in the Pricing Disclosure Package,
and (ii) since the respective dates as of which information is given in the
Pricing Disclosure Package there shall not have been any change in the long‑term
debt of the Company or any of its subsidiaries, taken as a whole, or any change,
or any development that would reasonably be expected to result in a change, in
the financial condition or in the business or operations of the Company and its
subsidiaries, taken as a whole, otherwise than as set forth or contemplated in
the Pricing Disclosure Package, the effect of which, in any such case described
in clause (i) or (ii), is in the Representative’s judgment so material and
adverse as to make it impracticable or inadvisable to proceed with the offering
or the delivery of the Securities on the terms and in the manner contemplated in
this Agreement and in each of the Pricing Disclosure Package and the Offering
Circular;

 

(e)

On or after the Applicable Time (i) no downgrading shall have occurred in the
rating accorded the Company’s or Quintiles’ debt securities by any “nationally
recognized statistical rating organization”, registered under Section 15E of the
Exchange Act, and (ii) no such organization shall have publicly announced any
intended or potential downgrading of any such rating or outlook with respect to
any of the Company’s or Quintiles’ debt securities;

 

(f)

On or after the Applicable Time there shall not have occurred any of the
following:  (i) a suspension or material limitation in trading in securities

19

--------------------------------------------------------------------------------

 

 

generally on the New York Stock Exchange, the London Stock Exchange or the Irish
Stock Exchange; (ii) an involuntary suspension or material limitation in trading
in the Company’s securities on the New York Stock Exchange, the London Stock
Exchange or the Irish Stock Exchange; (iii) a general moratorium on commercial
banking activities declared by Federal, New York State, U.K. or Irish
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States, the United Kingdom or
Ireland; (iv) the outbreak or escalation of hostilities involving the United
States, the United Kingdom or Ireland or the declaration by the United States,
the United Kingdom or Ireland of a national emergency or war; or (v) the
occurrence of any other calamity or crisis or any change in financial, political
or economic conditions in the United States, the United Kingdom Ireland or
elsewhere, if the effect of any such event specified in clause (iv) or (v) in
the Representative’s judgment makes it impracticable or inadvisable to proceed
with the offering or the delivery of the Securities on the terms and in the
manner contemplated in the Offering Circular;

 

(g)

The Purchasers shall have received counterparts of the Indenture that shall have
been executed and delivered by a duly authorized officer of each of the Company,
each Guarantor and the Trustee;

 

(h)

The Dollar Notes shall be eligible for clearance and settlement through DTC;

 

(i)

The Euro Notes shall be eligible for clearance and settlement through Euroclear
and Clearstream;

 

(j)

The Company and the Guarantors shall have furnished or caused to be furnished to
the Purchasers at the Time of Delivery certificates of officers of the Company
and the Guarantors reasonably satisfactory to the Representative as to the
accuracy of the representations and warranties of each of the Company and the
Guarantors herein at and as of such Time of Delivery, as to the performance by
each of the Company and the Guarantors of all of their respective obligations
hereunder to be performed at or prior to such Time of Delivery, as to the
matters set forth in subsections (d) and (e) of this Section and as to such
other matters as the Representative may reasonably request; and

 

(k)

Prior to the Time of Delivery, the Company and each Guarantor shall have
furnished to the Purchasers such further information, certificates and documents
as the Purchasers may reasonably request, as set forth in the closing memorandum
relating to the Transactions.

 

9.

(a)         The Company and each Closing Guarantor, on the date hereof, agree,
jointly and severally, and, upon the execution and delivery of the Joinder
Agreement, each Post-Closing Guarantor agrees, jointly and severally, to
indemnify and hold harmless each Purchaser against any losses, claims, damages
or liabilities, joint or several, to which such Purchaser may become subject,
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Offering Circular, the Pricing Circular, the Pricing Disclosure
Package, the Offering Circular, or any amendment or supplement thereto, any
Company Supplemental Disclosure Document, any Permitted General Solicitation
Material or arise

20

--------------------------------------------------------------------------------

 

 

out of or are based upon the omission or alleged omission to state therein a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and will reimburse
such Purchaser for any legal or other expenses reasonably incurred by such
Purchaser in connection with investigating or defending any such action or claim
as such expenses are incurred; provided, however, that the Company and each
Closing Guarantor, on the date hereof, and, upon the execution and delivery of
the Joinder Agreement, the Target and each Post-Closing Guarantor  shall not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in any Preliminary Offering
Circular, the Pricing Circular, the Pricing Disclosure Package, the Offering
Circular or any such amendment or supplement, any Company Supplemental
Disclosure Document or any Permitted General Solicitation Material, in reliance
upon and in conformity with written information furnished to the Company or any
Guarantor by the Purchasers through the Representatives expressly for use
therein.

(b)Each Purchaser agrees, severally and not jointly, to indemnify and hold
harmless (i) the Company and each Closing Guarantor, on the date hereof and (ii)
upon the execution and delivery of the Joinder Agreement, each Post-Closing
Guarantor, against any losses, claims, damages or liabilities to which the
Company and any Guarantor may become subject, under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Offering
Circular, the Pricing Circular, the Pricing Disclosure Package, the Offering
Circular, or any amendment or supplement thereto, any Company Supplemental
Disclosure Document, or any Permitted General Solicitation Material or arise out
of or are based upon the omission or alleged omission to state therein a
material fact or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in any Preliminary Offering
Circular, the Pricing Circular, the Pricing Disclosure Package, the Offering
Circular or any such amendment or supplement, any Company Supplemental
Disclosure Document, or any Permitted General Solicitation Material, in reliance
upon and in conformity with written information furnished to the Company or any
Guarantor by the Purchasers through the Representatives expressly for use
therein; and each Purchaser will reimburse the Company for any legal or other
expenses reasonably incurred by the Company or any Guarantor in connection with
investigating or defending any such action or claim as such expenses are
incurred.

(c)Promptly after receipt by an indemnified party under subsection (a) or (b)
above of notice of the commencement of any action, such indemnified party shall,
if a claim in respect thereof is to be made against the indemnifying party under
such subsection, notify the indemnifying party in writing of the commencement
thereof; but the omission so to notify the indemnifying party shall not relieve
it from any liability which it may have to any indemnified party otherwise than
under such subsection except to the extent such failure to notify results in any
material prejudice (through the forfeiture of substantive rights or defenses)
against the indemnifying party.  In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified

21

--------------------------------------------------------------------------------

 

party (who shall not, except with the consent of the indemnified party, be
counsel to the indemnifying party), and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under such subsection for any legal expenses of other counsel or any other
expenses, in each case subsequently incurred by such indemnified party, in
connection with the defense thereof other than reasonable costs of investigation
unless (i) the indemnifying party and the indemnified party shall have mutually
agreed to the contrary; (ii) the indemnifying party has failed within a
reasonable time to retain counsel reasonably satisfactory to the indemnified
party; (iii) the indemnified party shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the indemnifying party; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the indemnifying party
and the indemnified party and representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them.  No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act, by or on behalf of any
indemnified party  The indemnifying party shall not be required to indemnify the
indemnified party under this Section 9 for any amount paid or payable by the
indemnified party in connection with the settlement of any action, proceeding or
investigation without the written consent of the indemnifying party, which
consent shall not be unreasonably withheld, conditioned or delayed.

(d)If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company and any Guarantor on the one hand and the applicable Purchaser(s)
on the other from the offering of the Securities.  If, however, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law or if the indemnified party failed to give the notice required under
subsection (c) above, then each indemnifying party shall contribute to such
amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company and any Guarantor on the one hand and the applicable
Purchaser(s) on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations.  The relative
benefits received by the Company and any Guarantor on the one hand and the
applicable Purchaser(s) on the other shall be deemed to be in the same
proportion as the total net proceeds from the offering (before deducting
expenses) received by the Company and any Guarantor bear to the total
underwriting discounts and commissions received by the Purchaser(s), in each
case as set forth in the Offering Circular.  The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact

22

--------------------------------------------------------------------------------

 

relates to information supplied by the Company or any Guarantor on the one hand
or the applicable Purchaser(s) on the other and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The Company and each Guarantor, and the Purchasers agree
that it would not be just and equitable if contribution pursuant to this
subsection (d) were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to above in this subsection (d).  The amount paid or payable by an indemnified
party as a result of the losses, claims, damages or liabilities (or actions in
respect thereof) referred to above in this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or
claim.  Notwithstanding the provisions of this subsection (d), no Purchaser
shall be required to contribute any amount in excess of the amount by which the
total price at which the Securities underwritten by it and distributed to
investors were offered to investors exceeds the amount of any damages which such
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  The Purchasers’ obligations
in this subsection (d) to contribute are several in proportion to their
respective purchase obligations and not joint.

(e)The obligations of the Company and each Guarantor under this Section 9 shall
be in addition to any liability which the Company may otherwise have and shall
extend, upon the same terms and conditions, to each officer, director and
affiliate of each Purchaser and each person, if any, who controls such Purchaser
within the meaning of the Securities Act and the Exchange Act; and the
obligations of each of the Purchasers under this Section 9 shall be in addition
to any liability which such Purchaser may otherwise have and shall extend, upon
the same terms and conditions, to each officer and director of the Company and
each Guarantor, and each person, if any, who controls the Company and each
Guarantor within the meaning of the Securities Act and the Exchange Act.

 

10.

(a)         If any Purchaser shall default in its obligation to purchase the
Securities which it has agreed to purchase hereunder, the Representatives may in
their discretion arrange for the Representatives or another party or other
parties to purchase such Securities on the terms contained herein.  If within
thirty‑six hours after such default by any Purchaser, the Representatives do not
arrange for the purchase of such Securities, then the Company shall be entitled
to a further period of thirty‑six hours within which to procure another party or
other parties satisfactory to the Representatives to purchase such Securities on
such terms.  In the event that, within the respective prescribed periods, the
Representatives notify the Company that the Representatives have so arranged for
the purchase of such Securities, or the Company notifies the Representatives
that it has so arranged for the purchase of such Securities, the Representatives
or the Company shall have the right to postpone the Time of Delivery for a
period of not more than  seven days, in order to effect whatever changes may
thereby be made necessary in the Offering Circular, or in any other documents or
arrangements, and the Company agrees to prepare promptly any amendments or
supplements to the Offering Circular which in the Representatives’ opinion may
thereby be made necessary.  The term “Purchaser” as used in this Agreement shall
include any person substituted under this Section with like effect as if such
person had originally been a party to this Agreement with respect to such
Securities.

(b)If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Purchaser or Purchasers by the Representatives and
the Company as provided

23

--------------------------------------------------------------------------------

 

in subsection (a) above, the aggregate principal amount of such Securities which
remains unpurchased does not exceed one-eleventh of the aggregate principal
amount of all the Securities, then the Company shall have the right to require
each non-defaulting Purchaser to purchase the principal amount of Securities
which such Purchaser agreed to purchase hereunder and, in addition, to require
each non‑defaulting Purchaser to purchase its pro rata share (based on the
principal amount of Securities  which such Purchaser agreed to purchase
hereunder) of the Securities of such defaulting Purchaser or Purchasers for
which such arrangements have not been made; but nothing herein shall relieve a
defaulting Purchaser from liability for its default.

(c)If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Purchaser or Purchasers by the Representatives and
the Company as provided in subsection (a) above, the aggregate principal amount
of Securities which remains unpurchased exceeds one‑eleventh of the aggregate
principal amount of all the Securities, or if the Company shall not exercise the
right described in subsection (b) above to require non‑defaulting Purchasers to
purchase Securities of a defaulting Purchaser or Purchasers, then this Agreement
shall thereupon terminate, without liability on the part of any non‑defaulting
Purchaser or the Company and the Guarantors, except for the expenses to be borne
by the Company, the Guarantors and the Purchasers as provided in Section 7
hereof and the indemnity and contribution agreements in Section 9 hereof; but
nothing herein shall relieve a defaulting Purchaser from liability for its
default.

 

11.

The respective indemnities, rights of contribution, agreements, representations,
warranties and other statements of the Company and each Guarantor, and the
Purchasers, as set forth in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement, shall remain in full force and effect,
regardless of any investigation (or any statement as to the results thereof)
made by or on behalf of the Purchasers or any controlling person of the
Purchasers, or the Company or any Guarantor, or any officer or director or
controlling person of the Company and each Guarantor, and shall survive delivery
of and payment for the Securities.

 

12.

If this Agreement shall be terminated due to any Purchaser’s default in
purchasing the Securities in accordance with the provisions of this Agreement,
neither the Company nor any Guarantor shall then be under any liability to such
Purchaser except as provided in Sections 7 and 9 hereof; but, if for any other
reason, the Securities are not delivered by or on behalf of the Company as
provided herein, the Company and the Guarantors, jointly and severally, will
reimburse the Purchasers for all expenses approved in writing by the Purchasers,
including fees and disbursements of counsel, reasonably incurred by the
Purchasers in making preparations for the purchase, sale and delivery of the
Securities, but the Company shall then be under no further liability to any
Purchaser except as provided in Sections 7 and 9 hereof.

 

13.

All statements, requests, notices and agreements hereunder shall be in writing,
and (i) if to the Purchasers, shall be delivered or sent by mail or facsimile
transmission to Goldman, Sachs & Co., 200 West Street, New York, New York 10282,
Attention: Registration Department, and (ii) if to the Company or any Guarantor,
shall be delivered or sent by mail or facsimile transmission to the address of
the Company set forth in the Offering Circular, Attention:  General
Counsel.  Any such statements, requests, notices or agreements shall take effect
upon receipt thereof.

24

--------------------------------------------------------------------------------

 

 

14.

In all dealings hereunder, the Representatives shall act on behalf of each of
the Purchasers, and the parties hereto shall be entitled to act and rely upon
any statement, request, notice or agreement on behalf of any Purchaser made or
given by the Purchasers jointly or by the Representatives on behalf of the
Purchasers.

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), each Purchaser is required to
obtain, verify and record information that identifies its respective clients,
including the Company, which information may include the name and address of its
respective clients, as well as other information that will allow each Purchaser
to properly identify its respective clients.

 

15.

This Agreement shall be binding upon, and inure solely to the benefit of, each
Purchaser, and the Company and each Guarantor, and, to the extent provided in
Sections 9 and 11 hereof, the officers and directors of the Company and each
Guarantor, and each person who controls the Company or any Guarantor, or any
Purchaser, and their respective heirs, executors, administrators, successors and
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement.  No purchaser of any of the Securities from the Purchasers
shall be deemed a successor or assign by reason merely of such purchase.

 

16.

Time shall be of the essence of this Agreement.

 

17.

The Company and each Guarantor acknowledges and agrees that (i) the purchase and
sale of the Securities pursuant to this Agreement is an arm’s-length commercial
transaction between the Company and each Guarantor, on the one hand, and the
Purchasers, on the other, (ii) in connection therewith and with the process
leading to such transaction the Purchasers are acting solely as principals and
not agents or fiduciaries of the Company and each Guarantor, (iii) the
Purchasers have not assumed an advisory or fiduciary responsibility in favor of
the Company and each Guarantor, with respect to the offering contemplated hereby
or the process leading thereto (irrespective of whether the Purchasers have
advised or are currently advising the Company or any Guarantor on other matters)
or any other obligation to the Company except the obligations expressly set
forth in this Agreement and (iv) each of the Company and each Guarantor has
consulted its own legal and financial advisors to the extent it deemed
appropriate.  Each of the Company and each Guarantor agrees that it will not
claim that the Purchasers have rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Company or any Guarantor, in
connection with such transaction or the process leading thereto.

 

18.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, any Guarantor and the Purchasers, or any
of them, with respect to the subject matter hereof.

 

19.

THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK.  The Company and each of
the Guarantors agrees that any suit or proceeding arising in respect of this
agreement or our engagement will be tried exclusively in the U.S. District Court
for the

25

--------------------------------------------------------------------------------

 

 

Southern District of New York or, if that court does not have subject matter
jurisdiction, in any state court located in The City and County of New York and
the Company agrees to submit to the jurisdiction of, and to venue in, such
courts.

 

20.

The Company and each Guarantor, and the Purchasers hereby irrevocably waive, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.  

 

21.

This Agreement may be executed by any one or more of the parties hereto in any
number of counterparts, each of which shall be deemed to be an original, but all
such respective counterparts shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier, facsimile or other electronic transmission (i.e., a
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart thereof.

 

22.

Notwithstanding anything herein to the contrary, each of the Company and each
Guarantor, (and the Company’s and each Guarantor’s employees, representatives,
and other agents) are authorized to disclose to any and all persons, the tax
treatment and tax structure of the potential transaction and all materials of
any kind (including tax opinions and other tax analyses) provided to the Company
or any Guarantor relating to that treatment and structure, without the
Purchasers imposing any limitation of any kind.  However, any information
relating to the tax treatment and tax structure shall remain confidential (and
the foregoing sentence shall not apply) to the extent necessary to enable any
person to comply with securities laws.  For this purpose, “tax treatment” means
U.S. federal and state income tax treatment, and “tax structure” is limited to
any facts that may be relevant to that treatment.

 

23.

Notwithstanding any other term of this Agreement or any other agreements,
arrangements or understandings between any Purchaser and any other party to this
Agreement, each of the other parties to this Agreement (including the Guarantors
upon execution and delivery of the Joinder Agreement) acknowledges, accepts and
agrees to be bound by:

 

(a)

the effect of the exercise of Bail-in Powers by the Relevant Resolution
Authority in relation to any BRRD Liability of a Purchaser (the “Relevant BRRD
Party”) to such other party under this Agreement, that (without limitation) may
include and result in any of the following, or some combination thereof:

 

(i)

the reduction of all, or a portion, of the BRRD Liability or outstanding amounts
due thereon;

 

(ii)

the conversion of all, or a portion, of the BRRD Liability into shares, other
securities or other obligations of the Relevant BRRD Party or another person
(and the issue to or conferral on such other party to this Agreement of such
shares, securities or obligations);

 

(iii)

the cancellation of the BRRD Liability; and

 

(iv)

the amendment or alteration of any interest, if applicable, thereon, or the
dates on which any payments are due, including by suspending payment for a
temporary period; and

26

--------------------------------------------------------------------------------

 

 

(b)

the variation of the terms of this Agreement, as deemed necessary by the
Relevant Resolution Authority, to give effect to the exercise of Bail-in Powers
by the Relevant Resolution Authority.

For purposes of this Section 23:

“Bail-in Legislation” means in relation to a member state of the European
Economic Area which has implemented, or which at any time implements, the BRRD,
the relevant implementing law, regulation, rule or requirement as described in
the EU Bail-in Legislation Schedule from time to time;

“Bail-in Powers” means any Write-down and Conversion Powers as defined in
relation to the relevant Bail-in Legislation;

“BRRD” means Directive 2014/59/EU establishing a framework for the recovery and
resolution of credit institutions and investment firms;

“BRRD Liability” has the same meaning as in such laws, regulations, rules or
requirements implementing the BRRD under the applicable Bail-in Legislation;

“EU Bail-in Legislation Schedule” means the document described as such, then in
effect, and published by the Loan Market Association (or any successor person)
from time to time at http://www.lma.eu.com/; and

“Relevant Resolution Authority” means the resolution authority with the ability
to exercise any Bail-in Powers in relation to the Relevant BRRD Party.

If the foregoing is in accordance with your understanding, please sign and
return counterparts hereof, and upon the acceptance hereof by the parties
hereto, this letter and such acceptance hereof shall constitute a binding
agreement among the Purchasers, the Company and the Guarantors.  It is
understood that your acceptance of this letter on behalf of each of the
Purchasers is pursuant to the authority set forth in a form of Agreement among
Purchasers, the form of which shall be submitted to the Company for examination
upon request, but without warranty on your part as to the authority of the
signers thereof.

[SIGNATURES ON FOLLOWING PAGES]

 

27

--------------------------------------------------------------------------------

 

Very truly yours,

IMS Health Incorporated

 

By:/s/ Jeffrey J. Ford
Name: Jeffrey J. Ford
Title: Vice President and Treasurer

 

--------------------------------------------------------------------------------

 

APPARTURE INC.

Arsenal Holding Company

Arsenal Holding (II) Company

BUZZEOPDMA LLC

Data Niche Associates, Inc.

IMS Health Finance, Inc.

IMS Health Holding Corporation

IMS Health India Holding

    Corporation

IMS Health Investing

    Corporation

IMS Health Investments, Inc.

IMS Health Purchasing, Inc.

IMS Health Trading  

    Corporation

IMS Holding Inc.

IMS SERVICES, LLC

IMS Trading Management, Inc.

RX IndiA, LLC

THE AMUNDSEN GROUP, INC.

ValueMedics Research, LLC

 

By:/s/ Jeffrey J. Ford
Name: Jeffrey J. Ford
Title:   President

 

--------------------------------------------------------------------------------

 

Coordinated Management Holdings, L.L.C.

Coordinated Management Systems, Inc.

Market Research Management, Inc.

Spartan Leasing Corporation

 

By:/s/ Cathy LoBosco
Name: Cathy LoBosco
Title:   President

 

--------------------------------------------------------------------------------

 

Enterprise Associates L.L.C.

 

By:/s/ Jeffrey J. Ford
Name: Jeffrey J. Ford
Title:   Vice President

 

--------------------------------------------------------------------------------

 

IMS Chinametrik Incorporated

INTERCONTINENTAL MEDICAL STATISTICS INTERNATIONAL, LTD.

 

By:/s/ Sean Ascher
Name: Sean Ascher
Title:   Treasurer

 

--------------------------------------------------------------------------------

 

IMS Contracting & Compliance, Inc.

IMS Government Solutions, Inc.

IMS Health Transportation Services Corporation

IMS Software Services Ltd.

Med-Vantage, Inc.

 

By:/s/ Jeffrey J. Ford
Name: Jeffrey J. Ford
Title:   Treasurer

 

--------------------------------------------------------------------------------

 

IMS Health Licensing Associates, L.L.C.

 

By:/s/ Sean Ascher
Name: Sean Ascher
Title:   Responsible Officer

 

--------------------------------------------------------------------------------

 

Accepted as of the date hereof:

 

By:Goldman, Sachs & Co.

 

For itself and on behalf of the several

Purchasers named in Schedule II

 

 

By:Goldman, Sachs & Co.

 

 

/s/ Ariel Fox

Name:  Ariel Fox
Title: Vice President

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

(a)Additional Documents Incorporated by Reference: None.

(b)Company Supplemental Disclosure Documents:  

Electronic Roadshow Presentation, dated September 12, 2016

(c)Purchaser Supplemental Disclosure Documents: None.

(d)Permitted General Solicitation Materials:

Press release of the Company dated September 12, 2016, relating to the
announcement of the offering of the Securities.

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE II

Dollar Note Purchaser

Principal Amount of Dollar Notes
to be Purchased

Goldman, Sachs & Co.

$252,000,000

J.P. Morgan Securities LLC

252,000,000

Barclays Capital Inc.

84,000,000

HSBC Securities (USA) Inc.

84,000,000

Merrill Lynch, Pierce, Fenner & Smith Incorporated

84,000,000

Wells Fargo Securities, LLC

84,000,000

Citigroup Global Markets Inc.

25,500,000

Fifth Third Securities, Inc.

25,500,000

PNC Capital Markets LLC

25,500,000

Mizuho Securities USA Inc.

22,250,000

MUFG Securities Americas Inc.

22,250,000

SunTrust Robinson Humphrey, Inc.

22,250,000

TD Securities (USA) LLC

22,250,000

BNP Paribas Securities Corp.

12,625,000

BBVA Securities Inc.

10,625,000

The Huntington Investment Company

10,625,000

The Williams Capital Group, L.P.

10,625,000

Total

$1,050,000,000

 

 

Euro Note Purchaser

Principal Amount of Euro Notes
to be Purchased

Goldman, Sachs & Co.

€131,648,000

J.P. Morgan Securities plc

131,648,000

Barclays Bank PLC

77,525,000

HSBC Securities (USA) Inc.

77,525,000

Merrill Lynch International

77,525,000

Wells Fargo Securities International Limited

77,525,000

Mizuho International plc

6,450,000

MUFG Securities EMEA plc

6,450,000

SunTrust Robinson Humphrey, Inc.

6,450,000

TD Securities (USA) LLC

6,450,000

Citigroup Global Markets Inc.

4,988,000

Fifth Third Securities, Inc.

4,988,000

PNC Capital Markets LLC

4,988,000

BBVA Securities Inc.

2,710,000

BNP Paribas Securities Corp.

2,710,000

The Huntington Investment Company

2,710,000

The Williams Capital Group, L.P.

2,710,000

Total

€625,000,000

 

 

--------------------------------------------------------------------------------

 

SCHEDULE III

[Pricing Supplement]

[see attached]

 

--------------------------------------------------------------------------------

 

[g201611030907585069764.jpg]

IMS HEALTH INCORPORATED

$1,050,000,000  5.000% Senior Notes due 2026

€625,000,000  3.500% Senior Notes due 2024

September 14, 2016

Pricing Supplement

This pricing supplement, dated September 14, 2016 (the “Pricing Supplement”), is
qualified in its entirety by reference to the preliminary offering memorandum,
dated September 12, 2016 (the “Preliminary Offering Memorandum”), of IMS Health
Incorporated.  The information in this Pricing Supplement supplements the
Preliminary Offering Memorandum and supersedes the information in the
Preliminary Offering Memorandum to the extent it is inconsistent with the
information in the Preliminary Offering Memorandum.  Capitalized terms used in
this Pricing Supplement but not defined have the respective meanings given to
them in the Preliminary Offering Memorandum.

Terms Applicable to the Notes

Issuer

IMS Health Incorporated

Distribution

144A/Regulation S without registration rights

Trade Date

September 14, 2016

Settlement Date

September 28, 2016 (T+10)

We expect delivery of the notes will be made against payment therefor on or
about September 28, 2016, which is the tenth business day following the date of
pricing of the notes (such settlement being referred to as “T+10”). Under Rule
15c6-1 of the Securities Exchange Act of 1934, trades in the secondary market
generally are required to settle within three business days unless the parties
to any such trade expressly agree otherwise. Accordingly, purchasers who wish to
trade the notes on the date of pricing of the notes or the next succeeding six
business days will be required, by virtue of the fact that the notes initially
will settle in T+10, to specify an alternate settlement cycle at the time of any
such trade to prevent failed settlement and should consult their own advisers.

Use of Proceeds

We intend to use the proceeds from this offering, together with the proceeds of
the Refinancing and certain available cash, to refinance certain indebtedness of
the Issuer and Quintiles Corp following the closing of the merger and pay
related fees and expenses. The offering size contemplated by the Preliminary
Offering Memorandum has been increased by $250 million equivalent. The Issuer
intends to use the net proceeds from such increased offering size to repay
additional amounts of its existing indebtedness and use less available cash.

 

--------------------------------------------------------------------------------

Special Mandatory Redemption

The notes will be subject to a special mandatory redemption if (i) the closing
of the merger has not occurred prior to 11:59 p.m. (New York City time) on the
date that is five business days following March 31, 2017 (the “Cut Off Time”),
(ii) IMS Health, prior to the Cut Off Time, either terminates the

merger agreement or abandons the merger or (iii) Quintiles, prior to the Cut Off
Time, either terminates the merger agreement or abandons the merger and, in the
case of clause (ii) or (iii), such termination or abandonment continues for a
period of 30 consecutive days. The special mandatory redemption price is equal
to 100% of the aggregate initial offering price of the notes outstanding on such
date plus accrued and unpaid interest to, but not including, the special
mandatory redemption date.

Terms Applicable to the Dollar Notes

Title of Securities

5.000% Senior Notes due 2026

Aggregate Principal Amount

$1,050,000,000

Maturity Date

October 15, 2026

Issue Price

100.000%

Coupon

5.000%

Yield to Maturity

5.000%

Spread to Benchmark

+328.7 basis points

Benchmark

UST 1.5000% due August 15, 2026

Interest Payment Dates

April 15 and October 15 of each year, commencing on April 15, 2017.  Interest
will accrue on the Dollar Notes from September 28, 2016.

Record Dates

April 1 and October 1 of each year

Make-Whole Redemption

Make-whole redemption at Treasury Rate + 50 basis points prior to October 15,
2021

Optional Redemption

On and after October 15, 2021, at the following redemption prices (expressed as
a percentage of principal amount), plus accrued and unpaid interest, if any, on
the Dollar Notes redeemed during the twelve-month period indicated beginning on
October 15 of the years indicated below:

Year                                Price

2021                                102.500%

2022                                101.667%

2023                                100.833%

2024 and thereafter         100.000%

 

 

Equity Clawback

Up to 40% of the Dollar Notes at 105.000% prior to October 15, 2019 in an amount
equal to the aggregate gross proceeds of certain equity offerings (together with
the aggregate gross proceeds of certain equity offerings applied to redeem the
Euro Notes)

Change of Control

101% plus accrued and unpaid interest

Common Codes

Rule 144A:  449934 AD0

Regulation S:  U45049 AF7

ISIN Numbers

Rule 144A:  US449934AD05

Regulation S:  USU45049AF79

 

--------------------------------------------------------------------------------

Denominations

Minimum denominations of $200,000 and integral multiples of $1,000 in

excess thereof

Joint Book-Running Managers

Goldman, Sachs & Co.

J.P. Morgan Securities LLC

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Barclays Capital Inc.

HSBC Securities (USA) Inc.

Wells Fargo Securities, LLC

Co-Managers

BBVA Securities Inc.

BNP Paribas Securities Corp.

Citigroup Global Markets Inc.

Fifth Third Securities, Inc.

The Huntington Investment Company

Mizuho Securities USA Inc.

MUFG Securities Americas Inc.

PNC Capital Markets LLC

SunTrust Robinson Humphrey, Inc.

TD Securities (USA) LLC

The Williams Capital Group, L.P.

Terms Applicable to the Euro Notes

Title of Securities

3.500% Senior Notes due 2024

Aggregate Principal Amount

€625,000,000

Maturity Date

October 15, 2024

Issue Price

100.000%

Coupon

3.500%

Yield to Maturity

3.500%

Spread to Benchmark

+374 basis points

Benchmark

DBR 1% due August 15, 2024

Interest Payment Dates

April 15 and October 15 of each year, commencing on April 15, 2017.  Interest
will accrue on the Euro Notes from September 28, 2016.

Record Dates

April 1 and October 1 of each year

Listing

Application will be made to the Irish Stock Exchange for the Euro Notes to be
admitted to the Official List of the Irish Stock Exchange and to trade on the
Global Exchange Market.

Make-Whole Redemption

Make-whole redemption at Bund Rate + 50 basis points prior to October 15, 2019

Optional Redemption

On and after October 15, 2019, at the following redemption prices (expressed as
a percentage of principal amount), plus accrued and unpaid interest, if any, on
the Euro Notes redeemed during the twelve-month period indicated beginning on
October 15 of the years indicated below:

Year                                Price

2019                                101.750%

2020                                100.875%

2021 and thereafter         100.000%

 

--------------------------------------------------------------------------------

Equity Clawback

Up to 40% of the Euro Notes at 103.500% prior to October 15, 2019 in an amount
equal to the aggregate gross proceeds of certain equity offerings (together with
the aggregate gross proceeds of certain equity offering applied to redeem the
Dollar Notes)

Change of Control

101% plus accrued and unpaid interest

Common Codes

Rule 144A:  449934 AE8

Regulation S:  U45049 AG5

ISIN Numbers

Rule 144A:  XS1492821738

Regulation S:  XS1492822033

Denominations

Minimum denominations of €100,000 and integral multiples of €1,000 in excess
thereof

Joint Book-Running Managers

Goldman, Sachs & Co.

J.P. Morgan Securities Plc

Merrill Lynch International

Barclays Bank PLC

HSBC Securities (USA) Inc.

Wells Fargo Securities International Limited

Co-Managers

BBVA Securities Inc.

BNP Paribas Securities Corp.

Citigroup Global Markets Inc.

Fifth Third Securities, Inc.

The Huntington Investment Company

Mizuho International plc

MUFG Securities EMEA plc

PNC Capital Markets LLC

SunTrust Robinson Humphrey, Inc.

TD Securities (USA) LLC

The Williams Capital Group, L.P.

__________________________________________________

 

1)Other financial information presented in the Preliminary Offering Memorandum
is deemed to have changed to the extent affected by the changes described
herein.

2)

3)This material is confidential and is for your information only and is not
intended to be used by anyone other than you.  This information does not purport
to be a complete description of these securities or the offering.  Please refer
to the Preliminary Offering Memorandum for a complete description.

4)

5)This communication is being distributed in the United States solely to
Qualified Institutional Buyers, as defined in Rule 144A under the Securities
Act, and outside the United States solely to non-U.S. persons as defined under
Regulation S in accordance with the applicable provisions of Regulation S.

6)

7)This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.  

8)

A copy of the Preliminary Offering Memorandum for the offering can be obtained
from your Goldman, Sachs & Co. salesperson or Goldman, Sachs & Co., 200 West
Street, New York, NY 10282, Attention: Prospectus Department, (866) 471-2526, or
Goldman Sachs International, Peterborough Court, 133 Fleet Street, London, EC4A
2BB, United Kingdom, Attention: Prospectus Department, +44 (20) 7774-3904.

 

--------------------------------------------------------------------------------

 

Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers or other notices
were automatically generated as a result of this communication being sent via
Bloomberg, email or another communication system.

 

 

--------------------------------------------------------------------------------

 

SCHEDULE IV

[Reserved]

 

--------------------------------------------------------------------------------

 

SCHEDULE V

Closing Guarantors

Name

Jurisdiction

 

 

 

 

Apparture Inc.

Washington

Arsenal Holding Company

Arsenal Holding (II) Company

Coordinated Management Holdings, L.L.C.

Delaware

Delaware

Delaware

BuzzeoPDMA LLC

Delaware

Coordinated Management Systems, Inc.

Delaware

Data Niche Associates, Inc.

Illinois

Enterprise Associates L.L.C.

Delaware

IMS ChinaMetrik Incorporated

Delaware

IMS Contracting & Compliance, Inc.

Delaware

IMS Government Solutions, Inc.

Delaware

IMS Health Finance, Inc.

Delaware

IMS Health Holding Corporation

Delaware

IMS Health India Holding Corporation

Delaware

IMS Health Investing Corporation

Delaware

IMS Health Investments, Inc.

Delaware

IMS Health Licensing Associates, L.L.C.

Delaware

IMS Health Purchasing, Inc.

Delaware

IMS Health Trading Corporation

Delaware

IMS Health Transportation Services Corporation

Delaware

IMS Holding Inc.

Delaware

IMS Services, LLC

IMS Software Services Ltd.

Delaware

Delaware

IMS Trading Management, Inc.

Delaware

Intercontinental Medical Statistics International, Ltd.

Delaware

Market Research Management, Inc.

Delaware

Med-Vantage, Inc.

Delaware

RX India, LLC

Delaware

Spartan Leasing Corporation

Delaware

The Amundsen Group, Inc.

Massachusetts

ValueMedics Research, LLC

Delaware

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE VI

Post-Closing Guarantors

Name

Jurisdiction

 

 

 

 

Benefit Holding, Inc.

North Carolina

EA Institute, L.L.C.

Delaware

Encore Health Resources, LLC

Texas

iGuard, Inc.

North Carolina

Innovex Merger Corp.

North Carolina

Novella Clinical LLC

Delaware

Outcome Sciences, LLC

Delaware

Quintiles Asia, Inc.

North Carolina

Quintiles Biosciences Holdings, Inc.

Delaware

Quintiles BT, Inc.

North Carolina

Quintiles Commercial US, Inc.

Delaware

Quintiles Consulting, Inc.

North Carolina

Quintiles Federated Services, Inc.

North Carolina

Quintiles Latin America, LLC

North Carolina

Quintiles Market Intelligence, LLC

North Carolina

Quintiles Medical Communications & Consulting, Inc.

New Jersey

Quintiles Medical Education, Inc.

New York

Quintiles Pharma Services Corp.

North Carolina

Quintiles Pharma, Inc.

North Carolina

Quintiles Phase One Services, LLC

Kansas

Quintiles Transfer, L.L.C.

Delaware

Quintiles, Inc.

North Carolina

Targeted Molecular Diagnostics, LLC

Illinois

VCG&A, Inc.

Massachusetts

VCG-BIO, Inc.

Delaware

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF JOINDER AGREEMENT

[  ], 2016

IMS Health Incorporated

$1,050,000,000 5.000% Senior Notes due 2026

€625,000,000 3.500% Senior Notes due 2024

Joinder Agreement

WHEREAS, IMS Health Incorporated, a Delaware corporation (the “Issuer”), the
Closing Guarantors and the several initial purchasers party thereto (the
“Initial Purchasers”) heretofore executed and delivered a Purchase Agreement,
dated September 14, 2016 (the “Purchase Agreement”), providing for the issuance
and sale of the Securities; and

WHEREAS, the Issuer has agreed to cause each Post-Closing Guarantor to join the
Purchase Agreement pursuant to the terms thereof substantially concurrently with
the provision of a guarantee by such Post-Closing Guarantor in respect of the
borrowers’ obligations under the Credit Facilities.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement.

NOW, THEREFORE, each Post-Closing Guarantor hereby agrees for the benefit of the
Initial Purchasers as follows:  

Section 1.  Joinder.  Each of the undersigned hereby acknowledges that it has
received and reviewed a copy of the Purchase Agreement and all other documents
it deems fit to enter into this Joinder Agreement (the “Joinder Agreement”), and
acknowledges and agrees to (i) join and become a party to the Purchase Agreement
as indicated by its signature below; (ii) be bound by all covenants, agreements,
representations, warranties and acknowledgments attributable to a Post-Closing
Guarantor in the Purchase Agreement as if made by, and with respect to, each
signatory hereto; and (iii) perform all obligations and duties required of a
Post-Closing Guarantor pursuant to the Purchase Agreement.  

Section 2.  Representations and Warranties and Agreements of the Post-Closing
Guarantor.  Each of the undersigned hereby represents and warrants to and agrees
with the Initial Purchasers that (i) it has all the requisite corporate, limited
liability company, limited partnership or other organizational power and
authority to execute, deliver and perform its obligations under this Joinder
Agreement; (ii) this Joinder Agreement has been duly authorized, executed and
delivered by it and that the consummation of the transaction contemplated hereby
has been duly and validly authorized by it; (iii) this Joinder Agreement
constitutes a valid and legally binding agreement of each of the undersigned,
enforceable against each of the undersigned in accordance with its terms, except
the enforcement thereof may be limited by the Enforceability Limitations; and
(iv) the representations, warranties and covenants

 

--------------------------------------------------------------------------------

set forth in Section 3 relating to each of the undersigned as Guarantor are true
and correct on and as of the date hereof.

Section 3.  Counterparts.  This Joinder Agreement may be signed in counterparts
(which may include counterparts delivered by any standard form of
telecommunication), each of which shall be an original and all of which together
shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Joinder Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof.  

Section 4.  Amendments or Waivers.  No amendment or waiver of any provision of
this Agreement, nor any consent or approval to any departure therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
parties hereto.

Section 5.  Headings.  The headings herein are included for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

Section 6.  Governing Law.  This Joinder Agreement shall be governed by and
construed in accordance with the laws of the State of New York.  

[Intentionally Blank]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date first written above.

[Post-Closing Guarantors]

By:

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

ANNEX I

(1)

The Securities have not been and will not be registered under the Act and may
not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except in accordance with Regulation S under the Act or
pursuant to an exemption from the registration requirements of the Act.  Each
Purchaser represents that it has offered and sold the Securities, and will offer
and sell the Securities (i) as part of their distribution at any time and (ii)
otherwise until 40 days after the later of the commencement of the offering and
the Time of Delivery, only in accordance with Rule 903 of Regulation S, Rule
144A or pursuant to Paragraph 2 of this Annex I under the Act.  Accordingly,
each Purchaser agrees that neither it, its affiliates nor any persons acting on
its or their behalf has engaged or will engage in any directed selling efforts
with respect to the Securities, and it and they have complied and will comply
with the offering restrictions requirement of Regulation S.  Each Purchaser
agrees that, at or prior to confirmation of sale of Securities (other than a
sale pursuant to Rule 144A) or pursuant to Paragraph 2 of this Annex I, it will
have sent to each distributor, dealer or person receiving a selling concession,
fee or other remuneration that purchases Securities from it during the
restricted period a confirmation or notice to substantially the following
effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the closing date, except
in either case in accordance with Regulation S (or Rule 144A if available) under
the Securities Act.  Terms used above have the meaning given to them by
Regulation S.”

Terms used in this paragraph have the meanings given to them by Regulation S.

Each Purchaser further agrees that it has not entered and will not enter into
any contractual arrangement with respect to the distribution or delivery of the
Securities, except with its affiliates or with the prior written consent of the
Company.

(2)

Each Purchaser agrees that it will not offer, sell or deliver any of the
Securities in any jurisdiction outside the United States except under
circumstances that will result in compliance with the applicable laws thereof,
and that it will take at its own expense whatever action is required to permit
its purchase and resale of the Securities in such jurisdictions.  Each Purchaser
understands that no action has been taken to permit a public offering in any
jurisdiction outside the United States where action would be required for such
purpose.  Each Purchaser agrees not to cause any advertisement of the Securities
to be published in any newspaper or periodical or posted in any public place and
not to issue any circular relating to the Securities, except in any such case
with Goldman, Sachs & Co.’s express written consent and then only at its own
risk and expense.

(3)

Each Purchaser represents and warrants to, and agrees with the Company that, in
relation to each Member State (each, a “Relevant Member State”) of the European
Economic Area that has implemented Directive 2003/71/EC (including amendments
thereto, including Directive 2010/73/E.U. (the “2010 PD Amending Directive”) to
the extent implemented in the Relevant Member State and including any relevant
implementing measure in each Relevant Member State, the “Prospectus Directive”),
with effect from and including the date on which the Prospectus Directive is
implemented in that Relevant Member State, it has not made and will not make an
offer of Securities to the public in that Relevant Member State, at any time
other than: (A) to any legal entity which is a qualified investor as defined in
the Prospectus Directive; (B) to fewer than 150 natural or legal persons (other
than qualified investors as defined in the Prospectus

 

--------------------------------------------------------------------------------

Directive), subject to obtaining the prior consent of the relevant
representative of the Company for such offer; or (C) in any other circumstances
falling within Article 3(2) of the Prospectus Directive; provided that no such
offer of the Securities shall require the Company or the Purchasers to publish a
prospectus pursuant to Article 3 of the Prospectus Directive or supplement a
prospectus pursuant to Article 16 of the Prospectus Directive.

 

(4)

Each Purchaser represents and warrants to, and agrees with the Company that (i)
it has only communicated or caused to be communicated and will only communicate
or cause to be communicated any invitation or inducement to engage in investment
activity (within the meaning of Section 21 of the FSMA) received by it in
connection with the issue or sale of any Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Company; and (ii) it has
complied and will comply with all applicable provisions of the FSMA with respect
to anything done by it in relation to any Securities in, from or otherwise
involving the United Kingdom.

 

 

 

 

 

 